Exhibit 10.4
QUIKSILVER, INC.
EMPLOYEE STOCK PURCHASE PLAN1
(As amended and restated February 5, 2009)
     1. PURPOSE OF THE PLAN
     This Employee Stock Purchase Plan is intended to promote the interests of
Quiksilver, Inc., a Delaware corporation, by providing eligible employees with
the opportunity to acquire a proprietary interest in the Corporation through
participation in a payroll-deduction based employee stock purchase plan designed
to qualify under Section 423 of the Code.
     Capitalized terms herein shall have the meanings assigned to such terms in
the attached Appendix.
     This February 5, 2009 amendment and restatement shall become effective upon
approval of such amendment and restatement by the Corporation’s stockholders at
the 2009 Annual Meeting of Stockholders. In the event such stockholder approval
is not obtained, then the revisions to the Plan effected by this amendment and
restatement shall have no force and effect; however, the Employee Stock Purchase
Plan shall continue in effect in accordance with the terms and provisions of the
plan in effect on the date prior to this amendment and restatement.
     2. ADMINISTRATION OF THE PLAN
     The Plan Administrator shall have full authority to interpret and construe
any provision of the Plan and to adopt such rules and regulations for
administering the Plan as it may deem necessary to comply with the requirements
of Code Section 423. Decisions of the Plan Administrator shall be final and
binding on all parties having an interest in the Plan.
     3. STOCK SUBJECT TO PLAN
          A. The stock purchasable under the Plan shall be shares of authorized
but unissued or reacquired Common Stock, including shares of Common Stock
purchased on the open market. The number of shares of Common Stock reserved for
issuance over the term of the Plan shall be limited to 3,700,000 shares. Such
share reserve consists of (i) 800,000 shares approved by the Corporation’s
stockholders in connection with the initial adoption of the Plan, (ii) an
increase of 900,000 shares approved by the Corporation’s stockholders on
March 16, 2007 and (iii) an increase of 2,000,000 shares for which approval by
the Corporation’s stockholders will be sought at the 2009 Annual Meeting of
Stockholders.
          B. Should any change be made to the Common Stock by reason of any
stock split, stock dividend, recapitalization, combination of shares, exchange
of shares or other change
 

1   All share amounts in this document have been revised to reflect a 2 for 1
stock split effected through a stock dividend on April 30, 2003 and a 2 for 1
stock split effected through a stock dividend on April 27, 2005.

 



--------------------------------------------------------------------------------



 



affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, appropriate adjustments shall be made to (i) the
maximum number and class of securities issuable under the Plan, (ii) the maximum
number and class of securities purchasable per Participant on any one Purchase
Date, (iii) the maximum number and class of securities purchasable by all
Participants in the aggregate on any one Purchase Date, and (iv) the number and
class of securities and the price per share in effect under each outstanding
purchase right. The adjustments shall be made in such manner as the Plan
Administrator deems appropriate to prevent the dilution or enlargement of
benefits under the Plan and the outstanding purchase rights, and such
adjustments shall be final, binding and conclusive.
     4. PURCHASE PERIODS
     Shares of Common Stock shall be offered for purchase under the Plan through
a series of successive Purchase Periods until such time as (i) the maximum
number of shares of Common Stock available for issuance under the Plan shall
have been purchased or (ii) the Plan shall have been sooner terminated.
     5. ELIGIBILITY
          A. Each individual who is an Eligible Employee on the start date of
any Purchase Period under the Plan may enter that Purchase Period on such start
date.
          B. To participate in the Plan for a particular Purchase Period, the
Eligible Employee must complete the enrollment forms prescribed by the Plan
Administrator (including a stock purchase agreement and a payroll deduction
authorization) and file such forms with the Plan Administrator (or its
designate) in advance of that Purchase Period and in accordance with such terms
and conditions as the Plan Administrator may impose.
     6. PAYROLL DEDUCTIONS
          A. The payroll deduction authorized by the Participant for purposes of
acquiring shares of Common Stock during a Purchase Period may be any multiple of
one percent (1%) of the Base Salary paid to the Participant during the Purchase
Period, up to a maximum of fifteen percent (15%). The deduction rate so
authorized shall continue in effect, except to the extent such rate is changed
in accordance with the following guidelines:
               (i) The Participant may, at any time during the Purchase Period,
reduce his or her rate of payroll deduction to become effective as soon as
possible after filing the appropriate form with the Plan Administrator. The
Participant may not, however, effect more than one (1) such reduction per
Purchase Period.
               (ii) The Participant may, prior to the commencement of any new
Purchase Period, increase the rate of his or her payroll deduction by filing the
appropriate form with the Plan Administrator. The new rate (which may not exceed
the fifteen percent (15%) maximum) shall become effective on the start date of
the first Purchase Period following the filing of such form.

2



--------------------------------------------------------------------------------



 



          B. Payroll deductions shall begin on the first pay day
administratively feasible following the beginning of the Purchase Period and
shall (unless sooner terminated by the Participant) continue through the pay day
ending with or immediately prior to the last day of that Purchase Period. The
amounts so collected shall be credited to the Participant’s book account under
the Plan, but no interest shall be paid on the balance from time to time
outstanding in such account. The amounts collected from the Participant shall
not be required to be held in any segregated account or trust fund and may be
commingled with the general assets of the Corporation and used for general
corporate purposes.
          C. Payroll deductions shall automatically cease upon the termination
of the Participant’s purchase right in accordance with the provisions of the
Plan.
          D. The Participant’s acquisition of Common Stock under the Plan on any
Purchase Date shall neither limit nor require the Participant’s acquisition of
Common Stock on any subsequent Purchase Date.
     7. PURCHASE RIGHTS
          A. GRANT OF PURCHASE RIGHT. A Participant shall be granted a separate
purchase right for each Purchase Period in which he or she participates. The
purchase right shall be granted on the first business day of the Purchase Period
and shall provide the Participant with the right to purchase shares of Common
Stock upon the terms set forth below. The Participant shall execute a stock
purchase agreement embodying such terms and such other provisions (not
inconsistent with the Plan) as the Plan Administrator may deem advisable.
     Under no circumstances shall purchase rights be granted under the Plan to
any Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.
          B. EXERCISE OF THE PURCHASE RIGHT. Each purchase right shall be
automatically exercised on each successive Purchase Date, and shares of Common
Stock shall accordingly be purchased on behalf of each Participant on each such
Purchase Date. The purchase shall be effected by applying the Participant’s
payroll deductions for the Purchase Period ending on such Purchase Date to the
purchase of whole shares of Common Stock at the purchase price in effect for the
Participant for that Purchase Date.
          C. PURCHASE PRICE. The purchase price per share at which Common Stock
will be purchased on the Participant’s behalf on each Purchase Date shall be
equal to eighty-five percent (85%) of the lower of (i) the Fair Market Value per
share of Common Stock on the first business day of the Purchase Period or
(ii) the Fair Market Value per share of Common Stock on that Purchase Date.
          D. NUMBER OF PURCHASABLE SHARES. The number of shares of Common Stock
purchasable by a Participant on each Purchase Date shall be the number of whole
shares obtained by dividing the amount collected from the Participant through
payroll deductions during the Purchase Period ending with that Purchase Date by
the purchase price in

3



--------------------------------------------------------------------------------



 



effect for the Participant for that Purchase Date. However, the maximum number
of shares of Common Stock purchasable per Participant on any one Purchase Date
shall not exceed 4,000 shares, subject to periodic adjustments in the event of
certain changes in the Corporation’s capitalization. In addition, the maximum
number of shares of Common Stock purchasable in the aggregate by all
Participants on any one Purchase Date shall not exceed 400,000 shares, subject
to periodic adjustments in the event of certain changes in the Corporation’s
capitalization. However, the Plan Administrator shall have the discretionary
authority, exercisable prior to the start of any Purchase Period under the Plan,
to increase or decrease the limitations to be in effect for the number of shares
purchasable per Participant and in the aggregate by all Participants on each
Purchase Date.
          E. EXCESS PAYROLL DEDUCTIONS. Any payroll deductions not applied to
the purchase of shares of Common Stock on any Purchase Date because they are not
sufficient to purchase a whole share of Common Stock shall be held for the
purchase of Common Stock on the next Purchase Date. However, any payroll
deductions not applied to the purchase of Common Stock by reason of the
limitation on the maximum number of shares purchasable per Participant or in the
aggregate on the Purchase Date shall be promptly refunded.
          F. TERMINATION OF PURCHASE RIGHT. The following provisions shall
govern the termination of outstanding purchase rights:
          (A) A Participant may, at any time prior to the next scheduled
Purchase Date, terminate his or her outstanding purchase right by filing the
appropriate form with the Plan Administrator (or its designate), and no further
payroll deductions shall be collected from the Participant with respect to the
terminated purchase right. Any payroll deductions collected during the Purchase
Period in which such termination occurs shall, at the Participant’s election, be
immediately refunded or held for the purchase of shares on the next Purchase
Date. If no such election is made at the time such purchase right is terminated,
then the payroll deductions collected with respect to the terminated right shall
be refunded as soon as possible.
          (B) The termination of such purchase right shall be irrevocable, and
the Participant may not subsequently rejoin the Purchase Period for which the
terminated purchase right was granted. In order to resume participation in any
subsequent Purchase Period, such individual must re-enroll in the Plan (by
making a timely filing of the prescribed enrollment forms).
          (C) Should the Participant cease to remain an Eligible Employee for
any reason (including death, disability or change in status) while his or her
purchase right remains outstanding, then that purchase right shall immediately
terminate, and all of the Participant’s payroll deductions for the Purchase
Period in which the purchase right so terminates shall be immediately refunded.
However, should the Participant cease to remain in active service by reason of
an approved unpaid leave of absence, then the Participant shall have the right,
exercisable up until the last business day of the Purchase Period in which such
leave commences, to (a) withdraw all the payroll deductions collected to

4



--------------------------------------------------------------------------------



 



date on his or her behalf for that Purchase Period or (b) have such funds held
for the purchase of shares on his or her behalf on the next scheduled Purchase
Date. In no event, however, shall any further payroll deductions be collected on
the Participant’s behalf during such leave. Upon the Participant’s return to
active service (x) within ninety (90) days following the commencement of such
leave or (y) prior to the expiration of any longer period for which such
Participant’s right to reemployment with the Corporation is guaranteed by
statute or contract, his or her payroll deductions under the Plan shall
automatically resume at the rate in effect at the time the leave began, unless
the Participant withdraws from the Plan prior to his or her return. An
individual who returns to active employment following a leave of absence which
exceeds in duration the applicable (x) or (y) time period will be treated as
anew Employee for purposes of subsequent participation in the Plan and must
accordingly re- enroll in the Plan (by making a timely filing of the prescribed
enrollment forms).
          G. CHANGE IN CONTROL. Each outstanding purchase right shall
automatically be exercised, immediately prior to the effective date of any
Change in Control, by applying the payroll deductions of each Participant for
the Purchase Period in which such Change in Control occurs to the purchase of
whole shares of Common Stock at a purchase price per share equal to eighty-five
percent (85%) of the lower of (i) the Fair Market Value per share of Common
Stock on the first business day of the Purchase Period in which such Change in
Control occurs or (ii) the Fair Market Value per share of Common Stock
immediately prior to the effective date of such Change in Control. However, the
applicable limitation on the number of shares of Common Stock purchasable per
Participant shall continue to apply to any such purchase, but not the limitation
applicable to the maximum number of shares of Common Stock purchasable in the
aggregate by all participants.
     The Corporation shall use its best efforts to provide at least ten
(10)-days prior written notice of the occurrence of any Change in Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change in Control.
          H. PRORATION OF PURCHASE RIGHTS. Should the total number of shares of
Common Stock to be purchased pursuant to outstanding purchase rights on any
particular date exceed the number of shares then available for issuance under
the Plan, the Plan Administrator shall make a pro-rata allocation of the
available shares on a uniform and nondiscriminatory basis, and the payroll
deductions of each Participant, to the extent in excess of the aggregate
purchase price payable for the Common Stock pro-rated to such individual, shall
be refunded.
          I. ASSIGNABILITY. The purchase right shall be exercisable only by the
Participant and shall not be assignable or transferable by the Participant.
          J. STOCKHOLDER RIGHTS. A Participant shall have no stockholder rights
with respect to the shares subject to his or her outstanding purchase right
until the shares are purchased on the Participant’s behalf in accordance with
the provisions of the Plan and the Participant has become a holder of record of
the purchased shares.

5



--------------------------------------------------------------------------------



 



     8. ACCRUAL LIMITATIONS
          A. No Participant shall be entitled to accrue rights to acquire Common
Stock pursuant to any purchase right outstanding under this Plan if and to the
extent such accrual, when aggregated with (i) rights to purchase Common Stock
accrued under any other purchase right granted under this Plan and (ii) similar
rights accrued under other employee stock purchase plans (within the meaning of
Code Section 423) of the Corporation or any Corporate Affiliate, would otherwise
permit such Participant to purchase more than Twenty-Five Thousand Dollars
($25,000.00) worth of stock of the Corporation or any Corporate Affiliate
(determined on the basis of the Fair Market Value per share on the date or dates
such rights are granted) for each calendar year such rights are at any time
outstanding.
          B. For purposes of applying such accrual limitations to the purchase
rights granted under the Plan, the following provisions shall be in effect:
               (i) The right to acquire Common Stock under each outstanding
purchase right shall accrue on each successive Purchase Date on which such right
remains outstanding.
               (ii) No right to acquire Common Stock under any outstanding
purchase right shall accrue to the extent the Participant has already accrued in
the same calendar year the right to acquire Common Stock under one or more other
purchase rights at a rate equal to Twenty-Five Thousand Dollars ($25,000.00)
worth of Common Stock (determined on the basis of the Fair Market Value per
share on the date or dates of grant) for each calendar year such rights were at
any time outstanding.
          C. If by reason of such accrual limitations, any purchase right of a
Participant does not accrue for a particular Purchase Period, then the payroll
deductions which the Participant made during that Purchase Period with respect
to such purchase right shall be promptly refunded.
          D. In the event there is any conflict between the provisions of this
Article and one or more provisions of the Plan or any instrument issued
thereunder, the provisions of this Article shall be controlling.
     9. EFFECTIVE DATE AND TERM OF THE PLAN
          A. The Plan was originally adopted by the Board on February 15, 2000
and became effective at the Effective Time. This amendment and restatement was
adopted by the Board on February 5, 2009 and shall become effective upon
approval thereof by the Corporation’s stockholders at the 2009 Annual Meeting of
Stockholders. In no event, however, shall any payroll deductions be collected or
purchase rights be exercised, and no shares of Common Stock shall be issued,
pursuant to this February 5, 2009 amendment and restatement unless the
Corporation is at the time in compliance with all applicable requirements of the
1933 Act (including the registration of the shares of Common Stock issuable
under the Plan on an appropriate form filed with the Securities and Exchange
Commission), all applicable listing requirements of any stock exchange on which
the Common Stock is listed for trading and all other applicable requirements
established by law or regulation.

6



--------------------------------------------------------------------------------



 



          B. Unless sooner terminated by the Board, the Plan shall terminate
upon the earliest of (i) February 5, 2019, (ii) the date on which all shares
available for issuance under the Plan shall have been sold pursuant to purchase
rights exercised under the Plan or (iii) the date on which all purchase rights
are exercised in connection with a Change in Control. No further purchase rights
shall be granted or exercised, and no further payroll deductions shall be
collected, under the Plan following such termination.
     10. AMENDMENT/TERMINATION OF THE PLAN
          A. The Board may alter, amend, suspend or terminate the Plan at any
time to become effective immediately following the close of any Purchase Period.
          B. In no event may the Board effect any of the following amendments or
revisions to the Plan without the approval of the Corporation’s stockholders:
(i) increase the number of shares of Common Stock issuable under the Plan,
except for permissible adjustments in the event of certain changes in the
Corporation’s capitalization, (ii) alter the purchase price formula so as to
reduce the purchase price payable for the shares of Common Stock purchasable
under the Plan or (iii) modify the eligibility requirements for participation in
the Plan.
     11. GENERAL PROVISIONS
          A. All costs and expenses incurred in the administration of the Plan
shall be paid by the Corporation; however, each Plan Participant shall bear all
costs and expenses incurred by such individual in the sale or other disposition
of any shares purchased under the Plan.
          B. Nothing in the Plan shall confer upon the Participant any right to
continue in the employ of the Corporation or any Corporate Affiliate for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation (or any Corporate Affiliate employing such person)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate such person’s employment at any time for any reason, with or without
cause.
          C. The provisions of the Plan shall be governed by the laws of the
State of California without resort to that State’s conflict-of-laws rules.
          D. The Corporation shall have the right to take whatever steps the
Plan Administrator deems necessary or appropriate to comply with all applicable
federal, state, local and employment tax withholding requirements, and the
Corporation’s obligations to deliver shares under this Plan shall be conditioned
upon compliance with all such withholding tax requirements. Without limiting the
generality of the foregoing, the Corporation shall have the right to withhold
taxes from any other compensation or other amounts that it may owe to the
Participant, or to require the Participant to pay to the Corporation the amount
of any taxes that the Corporation may be required to withhold with respect to
such shares. The Plan Administrator may require the Participant to notify the
Plan Administrator or the Corporation before the Participant sells or otherwise
disposes of any shares acquired under the Plan.

7



--------------------------------------------------------------------------------



 



APPENDIX
     The following definitions shall be in effect under the Plan:
     A. BASE SALARY shall mean the regular base salary paid to a Participant by
one or more Participating Companies during such individual’s period of
participation in one or more Purchase Periods under the Plan. Base Salary shall
be calculated before deduction of (A) any income or employment tax withholdings
or (B) any and all contributions made by the Participant to any Code Section
401(k) salary deferral plan or Code Section 125 cafeteria benefit program now or
hereafter established by the Corporation or any Corporate Affiliate. Base Salary
shall NOT include (i) any overtime payments, bonuses, commissions,
profit-sharing distributions and other incentive- type payments received during
the period of participation in the Plan and (ii) any contributions made on the
Participant’s behalf by the Corporation or any Corporate Affiliate to any
employee benefit or welfare plan now or hereafter established (other than Code
Section 401(k) or Code Section 125 contributions deducted from Base Salary).
     B. BOARD shall mean the Corporation’s Board of Directors.
     C. CHANGE IN CONTROL shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
          (i) a stockholder-approved merger or consolidation in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction, or
          (ii) a stockholder-approved sale, transfer or other disposition of all
or substantially all of the assets of the Corporation in complete liquidation or
dissolution of the Corporation, or
          (iii) the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by or is under common control with the
Corporation) of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation’s stockholders or pursuant to a private transaction or series of
related transactions with one or more of the Corporation’s stockholders.
     D. CODE shall mean the Internal Revenue Code of 1986, as amended.
     E. COMMON STOCK shall mean the Corporation’s common stock.
     F. CORPORATE AFFILIATE shall mean any parent or subsidiary corporation of
the Corporation (as determined in accordance with Code Section 424), whether now
existing or subsequently established.

 



--------------------------------------------------------------------------------



 



     G. CORPORATION shall mean Quiksilver, Inc., a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
Quiksilver, Inc. which shall by appropriate action adopt the Plan.
     H. EFFECTIVE TIME shall mean July 1, 2000. Any Corporate Affiliate which
becomes a Participating Corporation after such Effective Time shall designate a
subsequent Effective Time with respect to its employee-Participants.
     I. ELIGIBLE EMPLOYEE shall mean any person who is employed by a
Participating Corporation on a basis under which he or she is regularly expected
to render more than twenty (20) hours of service per week for more than five
(5) months per calendar year for earnings considered wages under Code
Section 3401(a).
     J. FAIR MARKET VALUE per share of Common Stock on any relevant date shall
be determined in accordance with the following provisions:
          (i) If the Common Stock is at the time traded on the Nasdaq Global
Select Market (or the Nasdaq Global Market), then the Fair Market Value shall be
the closing selling price per share of Common Stock at the close of regular
trading hours (i.e., before after-hours trading begins) on the Nasdaq Global
Select Market (or the Nasdaq Global Market) on the date in question, as such
price is reported by The Wall Street Journal. If there is no closing selling
price for the Common Stock on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.
          (ii) If the Common Stock is at the time listed on any other Stock
Exchange, then the Fair Market Value shall be the closing selling price per
share of Common Stock at the close of regular trading hours (i.e., before
after-hours trading begins) on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.
     K. 1933 ACT shall mean the Securities Act of 1933, as amended.
     L. PARTICIPANT shall mean any Eligible Employee of a Participating
Corporation who is actively participating in the Plan.
     M. PARTICIPATING CORPORATION shall mean the Corporation and such Corporate
Affiliate or Affiliates as may be authorized from time to time by the Board to
extend the benefits of the Plan to their Eligible Employees. The Participating
Corporations in the Plan as of February 5, 2009 are listed in attached
Schedule A.
     N. PLAN shall mean the Corporation’s amended and restated Employee Stock
Purchase Plan, as set forth in this document.
     O. PLAN ADMINISTRATOR shall mean the committee of two (2) or more Board
members appointed by the Board to administer the Plan.

2



--------------------------------------------------------------------------------



 



     P. PURCHASE DATE shall mean the last business day of each Purchase Period.
The initial Purchase Date shall be December 29, 2000.
     Q. PURCHASE PERIOD shall mean each successive approximate six (6)-month
period, beginning on the first business day in each of July and January and
ending on the last business day in each of June and December of each year, at
the end of which there shall be purchased shares of Common Stock on behalf of
each Participant.
     R. STOCK EXCHANGE shall mean the American Stock Exchange, the Nasdaq Global
Select Market, the Nasdaq Global Market or the New York Stock Exchange.

3



--------------------------------------------------------------------------------



 



Schedule A
Corporations Participating in
Employee Stock Purchase Plan
As of the Effective Time

 